 1

 2
                                  UNITED STATES DISTRICT CCOURT
 3

 4                                         DISTRICT OF NEVADA

 5

 6   DARIN J. FRANKLIN,                            ) Case No.: 3:15-CV-00196-RCJ-WGC
                                                   )
 7                                                 ) ORDER
                             Plaintiff,            )
 8                                                 )
     vs.                                           )
 9                                                 )
     TANIA ARGUELLO, et al.,                       )
10                                                 )
                    Defendants.                    )
11                                                 )
                                                   )
12

13
            Before the Court is the Report and Recommendation of United States Magistrate
14
     Judge (ECF No. 1291) entered on January 7, 2019, recommending that the Court deny
15
     Plaintiff’s Motion (ECF No. 112) and grant and deny in part Defendants’ Motion for
16

17   Summary Judgment (ECF No. 113). On January 13, 2019, Plaintiff filed Objections to

18   Magistrate Judge’s Report and Recommendation (ECF No. 132).
19
            This action was referred to Magistrate Judge Cobb under 28 U.S.C. §
20
     636(b)(1)(B) and Local Rule IB 1-4 of the Rules of Practice of the United States District
21

22
     Court for the District of Nevada.

23          The Court has conducted its de novo review in this case, has fully considered the
24   pleadings and memoranda of the parties including the parties’ objections to the Report
25
     and Recommendation and other relevant matters to 28 U.S.C. § 636(b)(1)(B) and Local
26
     Rule IB 3-2.
27

28          1   Refers to Court’s docket number.



                                                      1
 1          IT IS HEREBY ORDERED that Judge Cobb’s Report and Recommendation
 2
     (ECF No. 129), shall be ADOPTED and ACCEPTED.
 3
            IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary Judgment (ECF
 4

 5
     No. 112) as to Counts I, II, IV and V are DENIED.

 6          IT IS FURTHER ORDERED that Defendant Murguia’s Motion for Summary
 7   Judgment (ECF No. 113) as to Counts I and II are GRANTED.
 8
            IT IS FURTHER ORDERED That Baker’s Motion for Summary Judgment (ECF
 9
     No. 113) as to Counts IV and V are DENIED.
10

11          IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment

12   insofar as Plaintiff seeks to recover damages against them in their official capacities is
13
     DENIED.
14
            IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment
15
     (ECF No. 113) with respect to Plaintiff’s claims for injunctive relief as Plaintiff has been
16

17   released from prison and is no longer subject to the offending policies/practices is
18   GRANTED.
19
            IT IS SO ORDERED.
20
                                                    Dated this 14th day of January, 2019.
21

22

23                                                  ROBERT C. JONES
                                                    Senior District Judge
24

25

26

27

28



                                                       2
